Peb Cttbiam,
So far as the facts of this case are material to the questions presented by the assignments of error, they appear to be fully and accurately stated by the learned president of the common pleas and need not be recited here ; and, as to the conclusions drawn from the facts thus established, we are all of opinion that the plaintiff companj'' is not now and never was invested with any exclusive right or authority to furnish a supply of water to the defendant borough, either by virtue of its charter rights or in consequence of anything that has been done thereunder by the parties or either of them. We find nothing in the case that brings it within the controlling principles of White v. Meadville, 177 Pa. 643, Metzger v. Beaver Falls, 178 Pa. 1, or Wilson v. Rochester, 180 Pa. 509, on which plaintiff relies. In each of those cases the respective municipalities had exercised their charter right to furnish a supply of water through the agency of the several water companies with which they respectively had entered into contractual relations for that purpose. No such relation ever existed between the parties to this *82contention, and hence defendant is not affected by the consequences that might have resulted therefrom.
The questions involved have been so fully and carefully considered and satisfactorily disposed of by the learned judge who presided at the hearing that further discussion is unnecessary. On his opinion the decree is affirmed and appeal dismissed at appellant’s costs.